        Case 3:17-cv-30031-MGM Document 114 Filed 12/24/19 Page 1 of 3



                            UNITED STATES DISTRICT COURT

                DISTRICT OF MASSACHUSETTS - WESTERN DIVISION

                                                     Civil Action No: 3:17cv30031



       JANETTE HERNANDEZ PAGAN, PPA

       F.H., a minor,

       Plaintiff

       v.

       CITY OF HOLYOKE, A MUNICIPAL CORPORATION,

       Officer THOMAS J. LEAHY, Officer JAMES DUNN,

       Officer JABET LOPEZ,

       Defendants



       DEFENDANTS’ OPPOSITION TO PLAINTIFF’S MOTION TO ENFORCE

               SETTLEMENT AGREEMENT AND SANCTIONS (Doc. 112)



   The Defendants oppose the PLAINTIFF’S MOTION TO ENFORCE SETTLEMENT

AGREEMENT, IMPOSE SANCTIONS AND AWARD ATTORNEY’S FEES AGAINT CITY

OF HOLYOKE (Doc. 112) for the following reasons.

   The City of Holyoke agrees that the settlement agreement is valid and enforceable. It does,

however, oppose the imposition of sanctions, costs or attorney’s fees as such a request is

premature, unnecessary and not supported by law.




                                                1
        Case 3:17-cv-30031-MGM Document 114 Filed 12/24/19 Page 2 of 3



   Fundamentally, “a district court may invoke its inherent powers to impose attorney fees upon

a party that acts in bad faith, vexatiously, wantonly, or for oppressive reasons during litigation.”

Tocci v. Antioch Univ., 967 F. Supp. 2d 1176, 1180 (S.D. Ohio 2013) (citing Alyeska Pipeline,

421 U.S. 240, 258-259 (1975)) (internal quotations omitted). No such untoward behavior on

behalf of the City of Holyoke exists in this case.

   Wherefore, the Defendants request that the PLAINTIFF’S MOTION TO ENFORCE

SETTLEMENT AGREEMENT, IMPOSE SANCTIONS AND AWARD ATTORNEY’S FEES

AGAINT CITY OF HOLYOKE be denied.

   The Defendants submit a memorandum of law in support of this opposition.



Respectfully submitted:

 /s/ Charles J. Emma,
Charles J. Emma BBO # 542126
PO Box 510040
Punta Gorda, Florida, 3951
413-297-6367 CharlesEmmaLaw@gmail.com
Dated: December 24, 2019
Counsel for the Defendants City of Holyoke, A Municipal Corporation,
Officer Thomas J. Leahy and Officer James Dunn

Officer Jabet Lopez by:
/s/Austin M. Joyce
Austin M. Joyce, Esquire BBO #255040
508-754-7285
 Reardon, Joyce & Akerson, P.C.
4 Lancaster Terrace, Worcester, MA.01609
ajoyce@rja-law.com




                                  CERTIFICATE OF SERVICE

(for: DEFENDANTS’ OPPOSITION TO PLAINTIFF’S MOTION TO ENFORCE
SETTLEMENT AGREEMENT AND SANCTIONS (Doc. 112))
                                                  2
        Case 3:17-cv-30031-MGM Document 114 Filed 12/24/19 Page 3 of 3




I, Charles J. Emma, do hereby certify that on December 24, 2019 I served DEFENDANTS’

OPPOSITION TO PLAINTIFF’S MOTION TO ENFORCE SETTLEMENT AGREEMENT

AND SANCTIONS (Doc. 112) by filing through the ECF system and notice will be sent

electronically to the registered participants as identified on the notice of electronic filing (NEF).




_/s/ Charles J. Emma, Counsel for the Defendants
Charles J. Emma BBO # 542126
PO Box 510040
Punta Gorda, Florida, 3951
413-297-6367 CharlesEmmaLaw@gmail.com
Dated: 12-24-19




                                                  3
